Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed October 22, 2021 are respectfully acknowledged and have been fully considered. 
	Claims 1, 3, 7, 8, and 14 are amended. Claims 6, 16, 19, and 20 are cancelled. Claims 21-22 are newly added.
	Claims 1-5, 7-15, 17, 18, 21, and 22 are pending.
Response to Arguments
2.	In view of the Applicant’s amendments and remarks, filed October 22, 2021, the rejections of independent claims 1 and 14 are withdrawn. The rejections of claims 2-5, 7-13, 15, and 17-18 are withdrawn based upon their dependence on their allowable base claims.
Allowable Subject Matter
3. 	After an examination of the present application, in view of the amendments and remarks filed October 22, 2021, subject to the Examiner’s Amendment below, and based on an updated, thorough search of the prior art of record, Claims 1-5, 7-15, 17, 18, 21, and 22 are found to be in condition for allowance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Smith on November 1, 2021.
The application has been amended as follows: 

Claim 22 (Currently Amended):  A method for providing access to co-located operations data for a number of different users of an electronic display assembly, said method comprising the steps of: 
receiving, at one or more databases, operations data from one or more sensors at the electronic display assembly; 
assigning each portion of said operations data one of a number of client identifiers, wherein said client identifiers are specific to said users such that at least two portions of said operations data for said electronic display assembly are assigned different ones of said number of client identifiers; 
electronically partitioning the operations data at said one or more databases by the assigned client identifiers; 
receiving an operations data request from a requesting client device associated with a particular one of the users comprising a particular one of the number of client identifiers; 
retrieving, from the one or more databases, said operations data associated with the particular one of the number of client identifiers; and 
transmitting the operations data retrieved from the one or more databases to the requesting client device.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
Claim 1:
While closest prior art Schuch (20110283199 A1) teaches portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "receive login information from a client device, wherein said received login information comprises a particular one of the client identifiers; verify said received login information; query the one or more databases to retrieve all of the portions of the operations data assigned the particular one of the client identifiers; and transmit the retrieved portions of the operations data to the requesting client device" in combination with all other limitations of the claim.

Claim 14:
While closest prior art Schuch (20110283199 A1) teaches portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "receiving login information from said client device; verifying said received login information; receiving an operations data request from a requesting client device comprising a particular one of the number of client identifiers; retrieving, from the one or more databases, said operations data associated with the particular one of the number client identifiers; and transmitting the operations data retrieved from the one or more databases to the requesting client device; receiving updated operation instructions from said requesting client device; and transmitting said updated operations instructions to the electronic display assembly" in combination with all other limitations of the claim.

Claim 21:
While closest prior art Schuch (20110283199 A1) teaches portions of the limitations of independent Claim 21, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 21, namely "electronically partition the operations data at said one or more databases by the assigned client identifiers; following receipt of a request from a client device comprising a particular one of the client identifiers associated with a particular one of the users, query the one or more databases to retrieve all of the portions of the operations data assigned the particular one of the client identifiers; and transmit the retrieved portions of the operations data to the requesting client device" in combination with all other limitations of the claim.

Claim 22:
While closest prior art Schuch (20110283199 A1) teaches portions of the limitations of independent Claim 22, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 22, namely "electronically partitioning the operations data at said one or more databases by the assigned client identifiers; receiving an operations data request from a requesting client device associated with a particular one of the users comprising a particular one of the number of client identifiers; retrieving, from the one or more databases, said operations data associated with the particular one of the number of client identifiers; and transmitting the operations data retrieved from the one or more databases to the requesting client device" in combination with all other limitations of the claim.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624